Citation Nr: 0801287	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-04 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse.  

ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from August 1975 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Regional Office 
(RO) in Phoenix, Arizona, which denied service connection for 
bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A hearing was held in this matter in August of 2006.  At that 
time the veteran produced a medical record from November 2005 
documenting an audiologic examination which purported to show 
hearing loss.  Specifically, the veteran was found to have 
poor listening skills in the presence of background noise, 
and difficulties with temporal processing tasks, suggesting 
an "integration" type of auditory processing deficit with 
some components of an "auditory decoding" deficit.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. 

In this case, current information in insufficient to 
determine whether the hearing difficulties detailed in the 
November 2005 examination are attributable to active service.  





Accordingly, the case is REMANDED for the following actions:

1. The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
her service connection claim for a 
psychiatric disorder, to include 
schizophrenia, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that the 
veteran is expected to provide, and (d) 
any pertinent evidence in her possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002); 38 C.F.R. § 3.159.

2.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of any current hearing loss.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  All clinical and any 
special test findings should be clearly 
reported.  After reviewing the claims 
file (to specifically include service 
medical records and the November 2005 
audiological exam) and examining the 
veteran, the examiner should offer an 
opinion as to whether the veteran has a 
current disability in the form of hearing 
loss, and whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current disability 
is attributable to active service.  A 
detailed rationale for any opinion 
expressed should be furnished.

3. After completion of the above, and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



